Exhibit 10.1

 

THIRD AMENDMENT TO AMENDED AND RESTATED
ACCOUNTS RECEIVABLE FINANCING AGREEMENT

 

This Third Amendment (the “Third Amendment”) to the Amended and Restated
Accounts Receivable Financing Agreement is entered into as of September 2, 2003,
by and among (i) SILICON VALLEY BANK, a California-chartered bank, with its
principal place of business at 3003 Tasman Drive, Santa Clara, California 95054
and with a loan production office located at One Newton Executive Park, Suite
200, 2221 Washington Street, Newton, Massachusetts 02462, doing business under
the name “Silicon Valley East” (“Bank”) and (ii) SATCON TECHNOLOGY CORPORATION,
a Delaware corporation with offices located at 161 First Street, Cambridge,
Massachusetts (FAX 617-661-3373); SATCON POWER SYSTEMS, INC., Delaware
corporation with offices located at 161 First Street, Cambridge, Massachusetts;
SATCON APPLIED TECHNOLOGY, INC., a Delaware corporation with offices located at
161 First Street, Cambridge, Massachusetts; SATCON ELECTRONICS, INC., a Delaware
corporation with offices located at 161 First Street, Cambridge, Massachusetts;
and SATCON POWER SYSTEMS CANADA LTD. a corporation organized under the laws of
the Province of Ontario, Canada with offices located at 161 First Street,
Cambridge, Massachusetts (individually and collectively, jointly and severally,
“Borrower”).

 


1.                                       DESCRIPTION OF EXISTING INDEBTEDNESS
AND OBLIGATIONS. AMONG OTHER INDEBTEDNESS AND OBLIGATIONS WHICH MAY BE OWING BY
BORROWER TO BANK, BORROWER IS INDEBTED TO BANK PURSUANT TO A CERTAIN AMENDED AND
RESTATED ACCOUNTS RECEIVABLE FINANCING AGREEMENT DATED AS OF APRIL 4, 2003, AS
AMENDED BY A CERTAIN FIRST AMENDMENT TO AMENDED AND RESTATED ACCOUNTS RECEIVABLE
FINANCING AGREEMENT DATED AS OF JUNE 24, 2003, AND AS FURTHER AMENDED BY A
CERTAIN SECOND AMENDMENT TO AMENDED AND RESTATED ACCOUNTS RECEIVABLE FINANCING
AGREEMENT DATED AS OF AUGUST 11, 2003 (AS AMENDED FROM TIME TO TIME, THE “LOAN
AGREEMENT”). CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED HEREIN SHALL HAVE
THE SAME MEANING AS IN THE LOAN AGREEMENT.


 

Hereinafter, all indebtedness and obligations owing by Borrower to Bank shall be
referred to as the “Obligations”.

 


2.                                       DESCRIPTION OF COLLATERAL.  REPAYMENT
OF THE OBLIGATIONS IS SECURED BY THE COLLATERAL AS DESCRIBED IN THE LOAN
AGREEMENT (TOGETHER WITH ANY OTHER COLLATERAL SECURITY GRANTED TO BANK, THE
“SECURITY DOCUMENTS”).


 

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

 


3.                                       DESCRIPTION OF CHANGE IN TERMS.


 

Acknowledgment of Default; Forbearance by Bank.

 


1.                                       BORROWER ACKNOWLEDGES THAT IT IS
CURRENTLY IN DEFAULT UNDER THE LOAN AGREEMENT BY ITS FAILURE TO COMPLY WITH: (A)
THE FINANCIAL COVENANT SET FORTH IN SECTION 6.3(M) THEREOF AS OF THE MONTH
ENDING JULY 31, 2003, AND (B) THE FINANCIAL COVENANT SET FORTH IN SECTION 6.3(N)
THEREOF. BANK, HOWEVER, HEREBY AGREES TO FORBEAR FROM EXERCISING ITS RIGHTS AND
REMEDIES WITH RESPECT TO SUCH DEFAULTS UNTIL THE EARLIER TO OCCUR OF (I) AN
EVENT OF DEFAULT UNDER THE LOAN AGREEMENT (OTHER THAN THE FAILURE OF THE
BORROWER TO COMPLY WITH THE ABOVE COVENANT) OR (II) SEPTEMBER 10, 2003. THE
BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT EXCEPT AS SPECIFICALLY PROVIDED
HEREIN, NOTHING IN THIS SECTION OR ANYWHERE IN THIS THIRD AMENDMENT SHALL BE
DEEMED OR OTHERWISE CONSTRUED AS A WAIVER BY THE BANK OF ANY OF ITS RIGHTS AND
REMEDIES PURSUANT TO THE EXISTING LOAN DOCUMENTS, APPLICABLE LAW OR OTHERWISE.


 


4.                                       FEES.  BORROWER SHALL PAY TO BANK A
MODIFICATION FEE EQUAL TO TWO THOUSAND FIVE HUNDRED DOLLARS ($2,500.00), WHICH
FEE SHALL BE DUE ON THE DATE HEREOF AND SHALL BE DEEMED FULLY EARNED AS OF THE
DATE HEREOF.  THE BORROWER SHALL ALSO REIMBURSE BANK FOR ALL LEGAL FEES AND
EXPENSES INCURRED IN CONNECTION WITH THIS AMENDMENT TO


 

--------------------------------------------------------------------------------



 


THE EXISTING LOAN DOCUMENTS.


 


5.                                       RATIFICATION OF INTELLECTUAL PROPERTY
SECURITY AGREEMENT.  BORROWER HEREBY RATIFIES, CONFIRMS AND REAFFIRMS, ALL AND
SINGULAR, THE TERMS AND CONDITIONS OF A CERTAIN INTELLECTUAL PROPERTY SECURITY
AGREEMENT DATED AS OF DECEMBER 19, 2002 BETWEEN BORROWER AND BANK, AND
ACKNOWLEDGES, CONFIRMS AND AGREES THAT SAID INTELLECTUAL PROPERTY SECURITY
AGREEMENT CONTAINS AN ACCURATE AND COMPLETE LISTING OF ALL INTELLECTUAL PROPERTY
COLLATERAL AS DEFINED IN SAID INTELLECTUAL PROPERTY SECURITY AGREEMENT, SHALL
REMAIN IN FULL FORCE AND EFFECT.


 


6.                                       CONSISTENT CHANGES.  THE EXISTING LOAN
DOCUMENTS ARE HEREBY AMENDED WHEREVER NECESSARY TO REFLECT THE CHANGES DESCRIBED
ABOVE.


 


7.                                       RATIFICATION OF LOAN DOCUMENTS. 
BORROWER HEREBY RATIFIES, CONFIRMS, AND REAFFIRMS ALL TERMS AND CONDITIONS OF
ALL SECURITY OR OTHER COLLATERAL GRANTED TO THE BANK, AND CONFIRMS THAT THE
INDEBTEDNESS SECURED THEREBY INCLUDES, WITHOUT LIMITATION, THE OBLIGATIONS.


 


8.                                       NO DEFENSES OF BORROWER.  BORROWER
HEREBY ACKNOWLEDGES AND AGREES THAT BORROWER HAS NO OFFSETS, DEFENSES, CLAIMS,
OR COUNTERCLAIMS AGAINST BANK WITH RESPECT TO THE OBLIGATIONS, OR OTHERWISE, AND
THAT IF BORROWER NOW HAS, OR EVER DID HAVE, ANY OFFSETS, DEFENSES, CLAIMS, OR
COUNTERCLAIMS AGAINST BANK, WHETHER KNOWN OR UNKNOWN, AT LAW OR IN EQUITY, ALL
OF THEM ARE HEREBY EXPRESSLY WAIVED AND BORROWER HEREBY RELEASES BANK FROM ANY
LIABILITY THEREUNDER.


 


9.                                       CONTINUING VALIDITY.  BORROWER
UNDERSTANDS AND AGREES THAT IN MODIFYING THE EXISTING OBLIGATIONS, BANK IS
RELYING UPON BORROWER’S REPRESENTATIONS, WARRANTIES, AND AGREEMENTS, AS SET
FORTH IN THE EXISTING LOAN DOCUMENTS.  EXCEPT AS EXPRESSLY MODIFIED PURSUANT TO
THIS THIRD AMENDMENT, THE TERMS OF THE EXISTING LOAN DOCUMENTS REMAIN UNCHANGED
AND IN FULL FORCE AND EFFECT.  BANK’S AGREEMENT TO MODIFICATIONS TO THE EXISTING
OBLIGATIONS PURSUANT TO THIS THIRD AMENDMENT IN NO WAY SHALL OBLIGATE BANK TO
MAKE ANY FUTURE MODIFICATIONS TO THE OBLIGATIONS.  NOTHING IN THIS THIRD
AMENDMENT SHALL CONSTITUTE A SATISFACTION OF THE OBLIGATIONS.  IT IS THE
INTENTION OF BANK AND BORROWER TO RETAIN AS LIABLE PARTIES ALL MAKERS OF
EXISTING LOAN DOCUMENTS, UNLESS THE PARTY IS EXPRESSLY RELEASED BY BANK IN
WRITING.  NO MAKER WILL BE RELEASED BY VIRTUE OF THIS THIRD AMENDMENT.


 


10.                                 COUNTERSIGNATURE.  THIS THIRD AMENDMENT
SHALL BECOME EFFECTIVE ONLY WHEN IT SHALL HAVE BEEN EXECUTED BY BORROWER AND
BANK (PROVIDED, HOWEVER, IN NO EVENT SHALL THIS THIRD AMENDMENT BECOME EFFECTIVE
UNTIL SIGNED BY AN OFFICER OF BANK IN CALIFORNIA).


 

[The remainder of this page is intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

This Third Amendment is executed as a sealed instrument under the laws of the
Commonwealth of Massachusetts as of the date first written above.

 

BORROWER:

SATCON TECHNOLOGY CORPORATION

 

 

By

/s/ Ralph M. Norwood

 

 

 

 

Name:

Ralph M. Norwood

 

 

 

 

Title

Vice President & CFO

 

 

 

SATCON POWER SYSTEMS, INC.

 

 

By

/s/ Ralph M. Norwood

 

 

 

 

Name:

Ralph M. Norwood

 

 

 

 

Title

Vice President & CFO

 

 

 

SATCON APPLIED TECHNOLOGY, INC.

 

 

By

/s/ Ralph M. Norwood

 

 

 

 

Name:

Ralph M. Norwood

 

 

 

 

Title

Vice President & CFO

 

 

 

SATCON ELECTRONICS, INC.

 

 

By

/s/ Ralph M. Norwood

 

 

 

 

Name:

Ralph M. Norwood

 

 

 

 

Title

Vice President & CFO

 

 

 

SATCON POWER SYSTEMS CANADA LTD.

 

 

By

/s/ Ralph M. Norwood

 

 

 

 

Name:

Ralph M. Norwood

 

 

 

 

Title

Vice President & CFO

 

 

3

--------------------------------------------------------------------------------


 

BANK:

SILICON VALLEY BANK

 

 

By

/s/ John K. Peck

 

Title

Vice President

 

 

4

--------------------------------------------------------------------------------